Citation Nr: 0842636	
Decision Date: 12/11/08    Archive Date: 12/17/08

DOCKET NO.  06-22 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Brook, Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1967 to June 1969.  This matter comes before the Board 
of Veterans' Appeals (Board) on appeal from a May 2004 rating 
decision of the Winston Salem Regional Office (RO) of the 
Department of Veterans Affairs (VA).  A Travel Board hearing 
was held at the RO before the undersigned in October 2006; a 
transcript of the hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) [i.e., a diagnosis under DSM-IV]; a link, 
established by medical evidence, between current symptoms and 
a stressor event in service; and credible supporting evidence 
that the claimed stressor event in service occurred.  38 
C.F.R. § 3.304(f).  In the instant case the veteran has been 
diagnosed as having PTSD by his treating psychiatrist and the 
diagnosis has been linked to the veteran's experiences in 
Vietnam.  To date, however, the record does not contain 
credible supporting evidence that the veteran's alleged 
stressor events actually occurred.

The Board notes that the veteran has reported a couple of 
stressor events for which supporting evidence might be 
obtained via a request to the U.S. Army & Joint Services 
Records Research Center (JSRRC).  Both of these stressor 
events involve exposure to mortar and rocket fire.   The 
veteran has reported that sometime around May 1969 he flew 
out to a Landing Zone (LZ) outside of Phu Loi.  Soon after, 
the LZ got hit hard with rocket and mortar fire and everyone 
had to take shelter in bunkers.  Similarly, the veteran 
reported another instance where he was on guard duty at his 
unit headquarters around May 1969 and was exposed to mortar 
and rocket fire.  Thus, on Remand, the RO should send a 
request to JSRRC in an attempt to obtain corroborating 
evidence for the veteran's reported exposure to mortar and 
rocket fire.  On Remand, the RO should also obtain the 
veteran's complete personnel records.

The Board notes that the veteran has also reported a third 
stressor event involving hearing about the death of a friend, 
Sergeant John Holcomb, who was killed by hostile fire in 
Phuoc Long Province, Vietnam in December 1968.  The Board 
does not find that there is any basis for concluding that 
JSRRC research could be helpful in obtaining corroborative 
evidence that the veteran actually knew Sergeant Holcomb.  If 
the veteran can obtain any corroborative evidence of this 
friendship (e.g. buddy statements), however, on Remand, he 
should submit this information to the RO.        

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain a complete copy 
of the veteran's military personnel file.

2.  The RO should then attempt to obtain 
corroborative information from the JSRRC 
regarding the mortar and rocket attack 
exposure reported by the veteran.  The RO 
should forward to the JSSRC a copy of the 
veteran's units of assignment from his 
personnel records and should request 
information regarding whether: 1) the 
veteran's unit was noted to have been 
exposed to any mortar and/or rocket 
attacks during the time frame between 
April 1, 1969 to June 1, 1969 and 
regarding whether: 2) any of the LZs where 
the 2nd Battalion, 7th Calvary, 1st Air 
Calvary Division was operating came under 
mortar and/or rocket  attack between April 
1, 1969 and June 1, 1969.  For each 
landing zone, which is found to have come 
under mortar/rocket fire during this time 
frame, the JSSRC should provide any 
available data on the number of enemy 
mortar and rocket rounds impacting the 
zone during each attack.  In conjunction 
with the provision of the results of its 
research, the JSSRC should provide copies 
of the pertinent supporting documentation 
(quarterly reports, lessons learned 
reports and any other comparable 
information), which it relied upon to 
generate its findings. 

3.  The RO should then readjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and provide the 
veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the appellant 
until he is notified.           

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  In 
particular, if the veteran is able to obtain any 
corroborative information (e.g. buddy statements) regarding 
his alleged stressor events in service, he should submit this 
information to the RO.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Mark W. Greenstreet
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




